In an action to recover damages for injuries to real property alleged to have been caused by negligent blasting, the appeal is from a resettled order of the County Court, Westchester County, insofar as said order provides that the service of the summons on appellants is good and sufficient and denies their motion to set aside the service of said summons. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. The service of process was effected on managing agents of the appellant corporations within the purview of subdivision 8 of section 228 of the Civil Practice Act. Wenzel, Murphy, Ughetta and Kleinfeld, JJ., concur; Nolan, P. J., concurs insofar as appellants Yonkers Contracting Co., Inc., and Edward Petrillo Contracting Co., Inc., are concerned, but dissents insofar as appellant Bianco & Pepe, Inc., is concerned, and as to that appellant votes to reverse the order and to grant the motion to set aside the service of the summons purportedly made upon it, on the ground that the person to whom the process was delivered was not in fact the managing agent and was not authorized to accept service of process on behalf of the corporation. [1 Misc 2d 835.]